UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                        :
    CARMEN LUISA VANDERHORST,                           :
                                                        :
                           Plaintiff,                   :            17cv10205
                                                        :
                  -against-                             :            ORDER
                                                        :
    ANDREW M. SAUL, Commissioner of                     :
    Social Security,                                    :
                                                        :
                           Defendant.                   :
                                                        :

WILLIAM H. PAULEY III, Senior United States District Judge:

                 Plaintiff Carmen Luisa Vanderhorst commenced this action seeking judicial

review of the Social Security Administration’s (the “Commissioner”) denial of her application

for disability insurance benefits and supplemental social security income.1 42 U.S.C. § 405(g).

On January 23, 2018, this Court referred the matter to Magistrate Judge Debra C. Freeman for a

report and recommendation. Thereafter, both Vanderhorst and the Commissioner moved for

judgment on the pleadings. On June 25, 2019, Magistrate Judge Freeman issued her Report and

Recommendation, recommending that this Court deny Vanderhorst’s motion and grant the

Commissioner’s motion. No objections to the Report and Recommendation were filed.

                 A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). In reviewing a

Report and Recommendation when there are no objections, a court “need only satisfy itself that

there is no clear error on the face of the record.” Simms v. Graham, 2011 WL 6072400, at *1

(S.D.N.Y. Dec. 6, 2011).


1
         Andrew M. Saul, having been appointed Commissioner of the Social Security Administration, is
substituted for Acting Commissioner Nancy A. Berryhill, pursuant to Federal Rule of Civil Procedure 25(d).
              This Court has reviewed Magistrate Judge Freeman’s thorough and well-reasoned

Report and Recommendation, and finds that it is not erroneous on its face. See 28 U.S.C.

§ 636(b)(1)(C). Accordingly, this Court adopts the Report and Recommendation in its entirety.

The parties’ failure to file written objections to the Report and Recommendation precludes

appellate review of this decision. See Thomas v. Arn, 474 U.S. 140, 155 (1985).

              Accordingly, Vanderhorst’s motion for judgment on the pleadings is denied, and

the Commissioner’s motion for judgment on the pleadings is granted. The Clerk of Court is

directed to terminate the motions pending at ECF Nos. 12 and 14, and mark this case as closed.


Dated: July 29, 2019
       New York, New York




                                               2
